DETAILED ACTION
	This office action is in response to applicant’s amendment and remarks filed on 2/25/21.  Claims 1-9 and 15-20 are under consideration.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-14 directed to invention non-elected without traverse.  Accordingly, claims 10-14 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 10-14 are cancelled.
Allowable Subject Matter
Claims 1-9 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claim 1 and claim 15, as amended in their entirety.  In contrast to the prior art to Schulz, the material layer disposed between the detection layer and the waveguide, wherein the material layer comprises a third refractive index.  However, Schulz teaches said layer reflects light and Schulz does not teach a portion of light energy traveling via the waveguide radiates through the material layer to the optical detector.  Claims 2-8 and 16-20 are dependent on claim1 and claim 15, respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892: A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883